I respectfully dissent. The majority's opinion holds as a matter of law that Civ.R. 8(C) must be exactly complied with in all instances and if not, it is waived. I, on the other hand, believe that under some circumstances substantial compliance with Civ.R. 8(C) is sufficient.
Here, Meridia's answer pleading under the heading Affirmative Defenses stated the defendant reserves the right to assert that plaintiffs' claim is time barred by the appropriate statute of limitation. Because plaintiff fell from a radiology table during a diagnostic X-ray, Meridia did not readily ascertain the statute of limitations date. After deposing plaintiff, Meridia concluded plaintiff's claim was medical and time barred by the one-year statute of limitations. Instead of filing an amended answer, Meridia moved for summary judgment asserting the statute of limitations.
Plaintiff herein argues the reservation of rights is not the same as actually asserting the defense. I agree. However, the more fundamental question is whether under the circumstances of this case a reservation of rights is substantial compliance with Civ.R. 8(C).
An affirmative defense is a new matter, which assuming is true, constitutes a defense to a claim. Davis v. Cincinnati, Inc. (1991),81 Ohio App.3d 116, 610 N.E.2d 496. An affirmative defense affects recovery, not the plaintiff's claim. Consequently, the failure to assert it is an issue of waiver and the fundamental question should center on the prejudice suffered by the  non-compliance. Here, no prejudice exists. Appellant's lawyer, during oral argument, acknowledged that he read appellee's answer and knew of the planned statute of limitations' defense.
Consequently, this case evolves on the question of exact compliance versus substantial compliance. Substantial compliance has been historically used by the courts over the years when interpreting both criminal and civil rules. See State v. Caplinger (1995),105 Ohio App.3d 567,  572, 664 N.E.2d 959, 962; State v. Fleischer (Aug. 10, 1993), Licking App. No. CA-3613, unreported; *Page 159 
State v. Nero (1990),56 Ohio St.3d 106,  108, 564 N.E.2d 474, 476; Firwood Inv. Co. v. Statt (Mar. 5, 1999), Montgomery App. No. 17206, unreported. The substantial compliance doctrine is a most effective way to achieve justice, and complete the court's business. After all, justice mandates that pleadings are liberally construed. Civ.R. 8(F), Carmen v. Link (1997),119 Ohio App.3d 244,  249, 695 N.E.2d 28, 31; Morris v. Children's Hospital Medical Ctr. (1991), 73 Ohio App.3d 437, 443, 597 N.E.2d 1110,1113-1114.
Additionally, this case is not synonymous with those cases where the affirmative defense is raised for the first time by a dispositive summary judgment motion. See Mossa v. W. Credit Union, Inc. (1992),84 Ohio App.3d 177,  180, 616 N.E.2d 571, 573-574; Hoover v. Sumlin (1984), 12 Ohio St.3d 1, 3-4, 465 N.E.2d 377,  378-380.
The requirement that a  defendant raise any applicable affirmative defenses in his answer is designed to ensure that the plaintiff has sufficient notice of the defendant's defenses to prepare a proper response. Here, the defendant's answer included a reservation of the right to assert a statute of limitations defense and thereby notified the plaintiff that the defendant was considering raising that defense. The plaintiff has suffered no prejudice in this case.